 



EXHIBIT 10.2
AMENDED AND RESTATED
TEKELEC 2005 EMPLOYEE STOCK PURCHASE PLAN
     The following constitutes the provisions of the Amended and Restated
Tekelec 2005 Employee Stock Purchase Plan (the “Plan”).
     1. Purpose. The purpose of the Plan is to provide employees of Tekelec (the
“Company”) and its subsidiaries with an opportunity to purchase Common Stock of
the Company through payroll deductions. It is the intention of the Company that
the Plan qualify as an “Employee Stock Purchase Plan” under Section 423 of the
Internal Revenue Code of 1986, as amended. The provisions of the Plan shall,
accordingly, be construed so as to extend and limit participation in a manner
consistent with the requirements of that section of the Code, as amended from
time to time. The Plan modifies, supplements and supersedes the terms of the
Original Plan (as defined herein), as modified, supplemented and superseded by
the Supplemental Provisions approved by the Compensation Committee of the
Company’s Board of Directors on June 10, 2005.
     2. Certain Definitions.
          (a) “Amendment Effective Date” shall mean June 26, 2006.
          (b) “Board” shall mean the Board of Directors of the Company or any
committee thereof designated by the Board of Directors of the Company in
accordance with Section 13 of the Plan.
          (c) “Code” shall mean the Internal Revenue Code of 1986, as amended,
and any applicable regulations promulgated thereunder.
          (d) “Common Stock” shall mean the common stock of the Company.
          (e) “Compensation,” unless otherwise determined by the Board of
Directors of the Company, means total cash compensation from employment
reportable on Form W-2 including, without limitation, regular straight-time
gross earnings, overtime pay, shift premium, incentive compensation, bonuses,
commissions, but expressly excluding expense reimbursements, automobile
allowances, relocation benefits, equity-based compensation, gains realized in
connection with the exercise of stock options or participation in a stock option
or purchase programs and contributions by the Company to qualified deferred
compensation plans.
          (f) “Eligible Subsidiary” means any subsidiary that from time to time
is expressly designated by the Board as being an “Eligible Subsidiary” for
purposes of the Plan. As of the Amendment Effective Date, each of Santera
Systems Inc., VocalData, Inc. and Taqua, Inc. has been designated as an
“Eligible Subsidiary” for purposes of participation in the Plan. As of such
date, employees of any other Subsidiary are not eligible to participate in the
Plan.
          (g) “Employee” means any person, including an officer, who is
customarily employed for more than 20 hours per week by the Company or its
Eligible Subsidiary and more

 



--------------------------------------------------------------------------------



 



than five months in any calendar year. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the Company. Where the period
of leave exceeds 90 days and the individual’s right to reemployment is not
guaranteed either by statute or by contract, the employment relationship shall
be deemed to have terminated on the 91st day of such leave.
          (h) “Enrollment Date” means the first Trading Day of each Offering
Period.
          (i) “Exercise Date” means the last Trading Day of each Purchase
Period.
          (j) “Fair Market Value” means, as of any date, the fair market value
of one share of Common Stock, determined as follows:
               (i) If the Common Stock is listed on a national or regional
securities exchange or market system, including without limitation the Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
fair market value shall be the closing sales price for such stock (or the mean
of the closing bid and asked prices, if no sales were reported) as reported on
such date (or, if such day is not a Trading Day, on the most recent Trading Day
prior to such date) in The Wall Street Journal or such other source as the Board
deems reliable;
               (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but sales prices are not reported, its fair market value shall
be the mean of the closing bid and asked prices for the Common Stock on such
date (or, if such day is not a Trading Day, on the most recent Trading Day prior
to such date), as reported in The Wall Street Journal or such other source as
the Board deems reliable; or
               (iii) In the absence of an established market for the Common
Stock, the fair market value thereof shall be determined in good faith by the
Board.
          (k) “Offering Periods” shall (i) prior to the Amendment Effective
Date, mean the periods of approximately 24 months during which an option granted
pursuant to the Plan may be exercised, commencing on the first Trading Day on or
after August 1 and February 1 of each year and terminating on the last Trading
Day in the period prior to the 24-month anniversary of such date and
(ii) subsequent to the Amendment Effective Date, shall have the same meaning as
“Purchase Period” under the Plan. The duration and timing of Offering Periods
may be changed pursuant to Section 4 of this Plan.
          (l) “Original Plan” means the Tekelec 2005 Employee Stock Purchase
Plan as approved by the Board on April 7, 2005 and by the shareholders of the
Company on May 13, 2005.
          (m) “Purchase Period” shall mean the approximately six-month periods
commencing on the first Trading Day on or after August 1 and February 1 of each
year during the term of this Plan and ending with the last Trading Day prior to
the commencement of the next Purchase Period. The first Purchase Period under
the Plan shall commence on August 1, 2005 and end on January 31, 2006.

2



--------------------------------------------------------------------------------



 



          (n) “Purchase Price” shall mean 85% of the Fair Market Value of a
share of Common Stock on the Enrollment Date or on the Exercise Date, whichever
is lower; provided, however, that the Purchase Price may be adjusted by the
Board pursuant to Section 19.
          (o) “Subsidiary” means any corporation described in Section 424 of the
Code in which the Company owns, directly or indirectly, 50% or more of the
voting shares.
          (p) “Trading Day” shall mean a day on which national stock exchanges
and The Nasdaq Stock Market are open for trading.
     3. Eligibility.
          (a) General Rule. Any Employee, as defined in Section 2, who shall
have completed at least 30 days of continuous employment by the Company or its
Eligible Subsidiaries on the date his or her participation in the Plan is
effective shall be eligible to participate in the Plan, subject to the
limitations imposed by Section 423(b) of the Code.
          (b) Exceptions. Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted an option under the Plan if:
               (i) immediately after the grant, such Employee (or any other
person whose stock ownership would be attributed to such Employee pursuant to
Section 424(d) of the Code) would own shares and/or hold outstanding options to
purchase shares possessing five percent or more of the total combined voting
power or value of all classes of shares of the Company or of any Subsidiary; or
                (ii) such option would permit the Employee’s rights to purchase
shares under all employee stock purchase plans of the Company and its
Subsidiaries to accrue (i.e., become exercisable) at a rate which exceeds
$25,000 of fair market value of such shares (determined at the time such option
is granted) for any calendar year in which such option is outstanding at any
time.
     4. Offering Periods.
          (a) Prior to the Amendment Effective Date. Prior to the Amendment
Effective Date and subject to Section 4(c) below, the Plan shall be implemented
by consecutive, overlapping 24-month Offering Periods with a new 24-month
Offering Period commencing on the first Trading Day on or after August 1 and
February 1 of each year, or on such other date as the Board shall determine, and
continuing thereafter until terminated in accordance with Section 20 hereof. The
first such 24-month Offering Period under the Plan shall commence on August 1,
2005.
          (b) Subsequent to the Amendment Effective Date. Subsequent to the
Amendment Effective Date, the Plan shall be implemented by consecutive six-month
Offering Periods. The first such six-month Offering Period shall commence on
August 1, 2006.

3



--------------------------------------------------------------------------------



 



          (c) Offering Period Commencing on February 1, 2006. Notwithstanding
the terms of the Original Plan and Section 4(a) above, the Offering Period that
commenced on February 1, 2006 shall terminate on July 31, 2006.
          (d) Change of Duration of Offering Periods. The Board shall have the
power to change the duration of Offering Periods (including the commencement
dates thereof) with respect to future offerings without shareholder approval if
any such change is announced at least five days prior to the scheduled beginning
of the first Offering Period to be affected thereafter.
          (e) Effect of Participation in an Offering Period. Participation in
one offering under the Plan shall neither limit nor require participation in any
other offering.
     5. Participation.
          (a) Enrollment. An eligible Employee may become a participant in the
Plan by completing and signing a subscription agreement authorizing payroll
deductions in the form of the Subscription Agreement attached to this Plan as
Attachment A (the “Subscription Agreement”) and by filing it with the Company’s
payroll office on or before the 25th day of the calendar month prior to the
start of the applicable Offering Period with respect to which it is to be
effective (unless a different time for filing the Subscription Agreement has
been set by the Company with respect to a given offering). The Company will
provide employees with advance notice of all such enrollment periods. Enrollment
periods will typically commence on or about the first day of the calendar month
immediately prior to the commencement of an Offering Period and will end on such
25th day of such calendar month. An Employee’s authorization and participation
in the Plan shall become effective on the first Enrollment Date following the
timely filing of his or her Subscription Agreement and shall remain effective
until revoked by the participant by the filing of a Payroll Deduction
Authorization Change or Withdrawal form as described in Section 10(a) hereof or
until changed by the filing of a Payroll Deduction Authorization Change or
Withdrawal form providing for a change in the participant’s payroll deduction
rate. An Employee who becomes eligible to participate in the Plan after the
commencement of an Offering Period or who is eligible but declines to
participate prior to the commencement of such Offering Period may not become a
participant in the Plan until the commencement of the next Offering Period.
     6. Payroll Deductions.
          (a) Commencement of Deductions. Payroll deductions for a participant
shall commence on the first payroll following the Enrollment Date and shall end
on the last payroll in the Offering Period as to which such authorization is
applicable, unless sooner terminated by the participant as provided in
Section 10 hereof.
          (b) Rate of Deductions. At the time a participant files his or her
Subscription Agreement with the Company, he or she shall elect to have payroll
deductions made on each payday during the next Offering Period at a percentage
rate equal to a positive whole number not exceeding 15%, or such other maximum
rate as may be determined from time to time by the Board subject to the
provisions of Section 19 hereof, of the Compensation which would otherwise be
payable to such participant on each such payday.

4



--------------------------------------------------------------------------------



 



          (c) Automatic Continuation of Deductions. Payroll deductions for a
participant shall automatically continue from Offering Period to Offering Period
until changed or terminated by the participant in accordance with the terms
hereof.
          (d) Credit to Plan Accounts. All payroll deductions authorized by a
participant shall be credited to the participant’s individual account under the
Plan. A participant may not make any additional payments into such account.
          (e) Termination of Deductions and Changes in Rate of Payroll
Deductions. A participant may terminate his or her participation in the Plan
prior to the termination of any Purchase Period as provided in Section 10
hereof, or may increase or decrease the rate of his or her payroll deductions
for a future Purchase Period by completing and filing with the Company, on or
before the 25th day of the calendar month prior to the start of the next
Purchase Period, a Payroll Deduction Authorization Change or Withdrawal form in
the form attached hereto as Attachment B (“Payroll Deduction Authorization
Change or Withdrawal Form”) authorizing a change in payroll deduction rate or a
withdrawal, as applicable; provided, however, that prior to the Amendment
Effective Date, any such increase in the rate of payroll deductions with respect
to a future six-month Purchase Period (as opposed to a future 24-month Offering
Period) was limited to a maximum increase of 5%. The Board may, in its
discretion, limit the number of participation rate changes during any Offering
Period. The change in rate shall be effective as of the first full payday of the
next Purchase Period. A participant’s Subscription Agreement shall remain in
effect for successive Offering Periods (and, prior to the Amendment Effective
Date, for successive Purchase Periods within a 24-Month Offering Period) unless
terminated as provided in Section 10 hereof.
     7. Grant of Option. On the Enrollment Date of each Offering Period, each
participant in such Offering Period shall automatically be granted an option to
purchase on the Exercise Date during such Offering Period (or, prior to the
Amendment Effective Date, on each Exercise Date during such Offering Period), at
the applicable Purchase Price, up to a number of shares of the Company’s Common
Stock determined by dividing such Employee’s payroll deductions accumulated
prior to such Exercise Date and retained in the participant’s account as of the
Exercise Date by the applicable Purchase Price; provided, however, that in no
event shall an Employee be permitted to purchase during each Purchase Period
more than a number of shares equal to the lesser of (1) the number of Shares
determined by dividing $12,500 by the Fair Market Value of a share of the
Company’s Common Stock (subject to any adjustment pursuant to Section 19) on the
Enrollment Date or (2) 1,500 shares, and provided further that such grant of
options and purchase shall in all cases be subject to the limitations set forth
in Sections 3(b) and 12 hereof. The Board may, for future Offering Periods,
increase or decrease, in its absolute discretion, the maximum number of shares
of the Company’s Common Stock an Employee may purchase during each Purchase
Period. Exercise of the option shall occur as provided in Section 8 hereof,
unless the participant has withdrawn pursuant to Section 10 hereof. The option
shall expire on the last day of the Offering Period.

5



--------------------------------------------------------------------------------



 



     8. Exercise of Option.
          (a) Automatic Exercise on Exercise Dates. Unless a participant
withdraws from the Plan as provided in Section 10, his or her option for the
purchase of shares shall be exercised automatically on each Exercise Date and
the accumulated payroll deductions credited to a participant’s account on the
Exercise Date will be applied to purchase whole shares of the Company’s Common
Stock (up to the maximum number subject to option as determined in Section 7
hereof) at the Purchase Price. Any amount credited to a participant’s account
and not applied to the purchase of Common Stock by reason of the limitation on
the number of shares subject to option (including amounts representing a
fractional share) shall be refunded promptly to such participant after the
Exercise Date. A participant’s option to purchase shares hereunder shall be
nontransferable other than by will or the laws of descent and distribution and
shall be exercisable during the participant’s lifetime only by the participant.
          (b) Allocation of Shares if Insufficient Shares are Available on
Enrollment or Exercise Date. If the Board determines that, on a given Enrollment
Date or Exercise Date, the number of shares with respect to which options are to
be granted or exercised, as applicable, may exceed (i) the number of shares of
Common Stock that were available for sale under the Plan on the Enrollment Date
of the applicable Offering Period, or (ii) the number of shares available for
sale under the Plan on such Exercise Date, the Board may in its sole discretion
(x) provide that the Company shall make a pro rata allocation of the shares of
Common Stock available for grant or purchase on such Enrollment Date or Exercise
Date, as applicable, in as uniform a manner as shall be practicable and as it
shall determine in its sole discretion to be equitable among all participants
granted options to purchase Common Stock on such Enrollment Date or exercising
options to purchase Common Stock on such Exercise Date, as applicable, and
continue the Offering Period(s) then in effect, or (y) provide that the Company
shall make a pro rata allocation of the shares available for grant or purchase
on such Enrollment Date or Exercise Date, as applicable, in as uniform a manner
as shall be practicable and as it shall determine in its sole discretion to be
equitable among all participants granted options to purchase Common Stock on
such Enrollment Date or exercising options to purchase Common Stock on such
Exercise Date, and terminate any Offering Period(s) then in effect pursuant to
Section 19 hereof. The Company may make a pro rata allocation of the shares
available on the Enrollment Date of any applicable Offering Period pursuant to
the preceding sentence, notwithstanding any authorization of additional shares
for issuance under the Plan by the Company’s shareholders subsequent to such
Enrollment Date. In the event of any pro rata allocation of shares, the Company
shall give written notice of such allocation to each participant affected
thereby and shall reduce the rate of payroll deductions, if necessary.
     9. Delivery; Holding Period. As promptly as practicable after each Exercise
Date on which a purchase of shares occurs, the Company shall arrange for the
issuance and delivery to, or credit to the account of, each participant, as
appropriate, of the shares purchased upon exercise of his or her option. At the
election of the Company, the issuance and delivery of the shares purchased upon
exercise of a participant’s option may be effected by transfer (electronic or
otherwise in the discretion of the Company) of such shares to a securities
account maintained in the participant’s name. The shares purchased upon exercise
of any option granted to a participant may not be assigned, transferred, pledged
or otherwise disposed of in any way (other than by will or by the laws

6



--------------------------------------------------------------------------------



 



of descent and distribution) for a period of (i) 90 days following the exercise
of any option on or prior to the Amendment Effective Date or (ii) 30 days
following the exercise of any option subsequent to the Amendment Effective Date;
provided, however, that the Board of Directors may, in its sole discretion,
permit an assignment, transfer, pledge or other disposition of such shares at
such other time as the Company’s Board of Directors may determine in the event
that the participant has suffered a hardship, as determined by the Company’s
Board of Directors in its sole discretion. Shares purchased upon exercise of any
option granted to a participant and subject to the above restrictions may
include a legend indicating that such shares may not be transferred, pledged or
otherwise disposed of for 90 days or 30 days, as applicable, from the date of
issue.
     10. Withdrawal; Termination of Employment.
          (a) Withdrawal from Plan and Immediate Cancellation of Option. A
participant may terminate his or her participation in an offering under the Plan
and withdraw all, but not less than all, of the payroll deductions credited to
his or her account under the Plan at any time prior to an Exercise Date by
giving written notice of withdrawal to the Company on a Payroll Deduction
Authorization Change or Withdrawal Form. In such case, all of the participant’s
payroll deductions credited to his or her account shall be paid to him or her
promptly after receipt of his or her notice of withdrawal, his or her option for
the Offering Period shall be automatically canceled, and no further payroll
deductions for the purchase of shares shall be made for such Offering Period. If
a participant withdraws from an Offering Period, payroll deductions shall not
resume at the beginning of the succeeding Offering Period unless the participant
delivers to the Company a new Subscription Agreement in accordance with
Section 5 hereof.
          (b) Withdrawal from Plan without Cancellation of Option in Current
Purchase Period. A participant may terminate his or her participation in the
Plan effective as of the first day of the next Purchase Period by giving written
notice of withdrawal to the Company on a Payroll Deduction Authorization Change
or Withdrawal Form. In such case, the participant’s payroll deductions will
continue through the end of the Purchase Period in which the notice of
withdrawal is given, all amounts deducted from the participant’s Compensation
during such Purchase Period will be applied to the purchase of Common Stock
pursuant to the Plan, and following such termination of participation no further
payroll deductions for the purchase of shares shall be made except pursuant to a
new Subscription Agreement delivered in accordance with Section 5 hereof.
          (c) Termination of Employment. Upon termination of a participant’s
employment for any reason, including retirement or death, as soon as practicable
after such termination, the payroll deductions credited to his or her account
shall be returned to him or her or, in the case of his or her death, to the
person or persons entitled thereto under Section 14, and his or her option shall
be automatically canceled.
          (d) Employment for Less than 20 Hours Per Week. In the event an
Employee fails to remain in the continuous employ of the Company or its Eligible
Subsidiaries for more than 20 hours per week during the Offering Period in which
the Employee is a participant, he or she will be deemed to have elected to
withdraw from the Plan and the payroll deductions credited to his or her account
will be returned to him or her and his or her option will be canceled.

7



--------------------------------------------------------------------------------



 



          (e) Effect of Withdrawal on Future Eligibility. A participant’s
withdrawal from an offering shall not have any effect upon his or her
eligibility to participate in a subsequent offering or in any similar plan which
may hereafter be adopted by the Company.
     11. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.
     12. Stock.
          (a) Authorized Shares. The maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan shall be
1,000,000 shares, subject to adjustment upon changes in capitalization of the
Company as provided in Section 18(a) hereof, together with a cumulative annual
increase to the number of shares reserved for issuance thereunder on August 1,
2006 and on each August 1 thereafter equal to the lesser of (i) 500,000 shares,
(ii) 1% of the number of outstanding shares of Common Stock of the Company on
the date of such increase or (iii) such amount as may be determined by the
Board. The shares to be sold to participants in the Plan will be authorized but
unissued shares. Upon the cancellation of any option granted under the Plan, the
shares subject thereto shall return to the Plan and become available for options
thereafter granted under the Plan.
          (b) No Interest or Voting Rights in Shares. A participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised.
          (c) Registration of Shares. Shares to be issued to a participant under
the Plan shall, as specified in the participant’s Subscription Agreement, be
registered in the name of the participant or in the name of the participant and
his or her spouse.
     13. Administration. The Plan shall be administered by the Board or a
committee of members of the Board appointed by the Board. The Board or its
committee shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan. Every finding, decision and
determination made by the Board or its committee shall, to the fullest extent
permitted by law, be final and binding upon all parties.
     14. Designation of Beneficiary.
          (a) Designation. A participant may file a written designation of a
beneficiary who is to receive any shares and cash, if any, from the
participant’s account under the Plan in the event of such participant’s death
subsequent to the Exercise Date on which an option is exercised but prior to
delivery to him or her of such shares and cash. In addition, a participant may
file a written designation of a beneficiary who is to receive any cash from the
participant’s account under the Plan in the event of such participant’s death
prior to exercise of the option. If a participant is married and the designated
beneficiary is not the spouse, spousal consent shall be required for such
designation to be effective.

8



--------------------------------------------------------------------------------



 



          (b) Change in Beneficiary. Such designation of beneficiary may be
changed by the participant at any time by written notice. In the event of the
death of a participant and in the absence of a valid designation of a
beneficiary who is living at the time of such participant’s death, the Company
shall deliver such shares and/or cash to the executor or administrator of the
estate of the participant; or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the participant; or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.
     15. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and
distribution, pursuant to a qualified domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act, or the rules
thereunder, or as provided in Section 14 hereof) by the participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.
     16. Use of Funds. All payroll deductions received or held by the Company on
behalf of a participant under the Plan may be used by the Company for any
corporate purpose, and the Company shall not be obligated to segregate such
payroll deductions.
     17. Reports. Individual accounts will be maintained for each participant in
the Plan. Individual statements of account will be given to participating
Employees at least annually, which statements shall set forth the amounts of
payroll deductions, the Purchase Price, the number of shares purchased and the
remaining cash balance, if any, in a participant’s account.
     18. Adjustments upon Changes in Capitalization or Control.
          (a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each option under the Plan which has not yet been exercised and the number of
shares of Common Stock which has been authorized for issuance under the Plan but
has not yet been placed under option or which has been returned to the Plan upon
the cancellation of an option, as well as the option price per share of Common
Stock covered by each option under the Plan which has not yet been exercised,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination of the Common Stock, or any other increase or
decrease in the number of shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issue by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock subject to option.

9



--------------------------------------------------------------------------------



 



          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Offering Period then in progress
shall be shortened by setting a new Exercise Date (the “New Exercise Date”), and
shall terminate immediately prior to the consummation of such proposed
dissolution or liquidation, unless provided otherwise by the Board. The New
Exercise Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Board shall notify each participant in writing, at least ten
business days prior to the New Exercise Date, that the Exercise Date for the
participant’s option has been changed to the New Exercise Date and that the
participant’s option shall be exercised automatically on the New Exercise Date,
unless prior to such date the participant has withdrawn from the Offering Period
as provided in Section 10 hereof.
          (c) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding option shall be assumed or an
equivalent option substituted by the successor corporation or a parent or
subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the option, any Purchase Periods
then in progress shall be shortened by setting a new Exercise Date (the
“Modified Exercise Date”) and any Offering Periods then in progress shall end on
the Modified Exercise Date. The Modified Exercise Date shall be before the date
of the Company’s proposed sale or merger. The Board shall notify each
participant in writing, at least ten business days prior to the Modified
Exercise Date, that the Exercise Date for the participant’s option has been
changed to the Modified Exercise Date and that the participant’s option shall be
exercised automatically on the Modified Exercise Date, unless prior to such date
the participant has withdrawn from the Offering Period as provided in Section 10
hereof.
          (d) No Fractional Shares. No fractional shares of Common Stock shall
be issuable on account of any adjustment described herein, and the aggregate
number of shares into which shares then covered by an option, when changed as
the result of such adjustment, shall be reduced to the largest number of whole
shares resulting from such adjustment, unless the Board, in its sole discretion,
shall determine to issue scrip certificates in respect to any fractional shares,
which scrip certificates, in such event, shall be in a form and have such terms
and conditions as the Board in its discretion shall prescribe.
     19. Amendment or Termination.
          (a) Amendment and Termination in General. The Board of Directors of
the Company may at any time and for any reason terminate or amend the Plan.
Except as provided in Section 18 hereof, no such amendment or termination can
affect options previously granted, provided that an Offering Period may be
terminated by the Board of Directors on any Exercise Date if the Board
determines that the termination of the Offering Period or the Plan is in the
best interests of the Company and its shareholders. Except as provided in
Section 18 and this Section 19, no amendment may make any change in any option
theretofore granted which adversely affects the rights of any participant
without the prior written consent of such participant.

10



--------------------------------------------------------------------------------



 



          (b) Modifications Relating to Section 423 of the Code. To the extent
necessary to comply with Section 423 of the Code (or any successor rule or
provision or any other applicable law, regulation or stock exchange rule), the
Company shall obtain shareholder approval of any amendment to the Plan in such a
manner and to such a degree as is required.
          (c) Limitations and Procedures with respect to Offering Periods.
Without shareholder approval and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Board (or its
committee) shall be entitled to change the Offering Periods, limit the frequency
and/or number of changes in the amount withheld during an Offering Period,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the Board
(or its committee) determines in its sole discretion advisable which are
consistent with the Plan.
          (d) Modifications Relating to Unfavorable Accounting Consequences. In
the event the Board determines that the ongoing operation of the Plan may result
in unfavorable financial accounting consequences, the Board may, in its
discretion and to the extent necessary or desirable, modify or amend the Plan to
reduce or eliminate such accounting consequence including, but not limited to:
                (i) altering the Purchase Price for any Offering Period
including an Offering Period underway at the time of the change in Purchase
Price;
               (ii) shortening any Offering Period so that Offering Period ends
on a new Exercise Date, including an Offering Period underway at the time of the
Board action; and
               (iii) allocating shares.
          Such modifications or amendments shall not require shareholder
approval or the consent of any Plan participants.
     20. Term of Plan. The Original Plan became effective upon its approval by
vote of the outstanding shares of the Company as provided in Section 22. The
Plan shall continue in effect for a term of ten years following the date of
approval of the Original Plan by the Board (i.e., until May 13, 2015) unless
sooner terminated under Sections 19 or 22 hereof.
     21. Notices. All notices or other communications (i) by a participant to
the Company in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof and (ii) by the
Company to a participant in connection with the Plan shall be deemed to have
been duly given when received by the participant or, if earlier, five days after
deposit in the

11



--------------------------------------------------------------------------------



 



United States mail by certified or registered mail, return receipt requested,
first class postage prepaid, addressed to the participant at his or her address
as shown on the records of the Company or as such participant may request by
written notice to the Company hereunder.
     22. Shareholder Approval. The effectiveness of the Original Plan was
expressly subject to approval by the Company’s shareholders prior to August 31,
2005 by the affirmative vote of the holders of a majority of the outstanding
shares of stock of the Company present or represented and entitled to vote
thereon at a shareholder meeting duly held or by written consent in accordance
with applicable law. Such approval was given at a regular meeting of the
Company’s shareholders held on May 13, 2005. The amendment and restatement of
the Original Plan as of the Amendment Effective Date is not subject to the
approval of the Company’s shareholders.
     23. Automatic Transfer to Low Price Offering Period. Prior to the Amendment
Effective Date and to the extent permitted by any applicable laws, regulations
or stock exchange or market system rules, if the Fair Market Value of the Common
Stock on any Exercise Date in an Offering Period is lower than the Fair Market
Value of the Common Stock on the Enrollment Date of such Offering Period, then
all participants in the Offering Period shall be automatically withdrawn from
such Offering Period immediately after the exercise of their option on such
Exercise Date and automatically re-enrolled in the immediately following
Offering Period as of the first day thereof in accordance with the terms and
conditions of their Subscription Agreement then in effect. Effective as of the
Amendment Effective Date, this Section 23 shall not apply to any Offering
Periods then in effect or commencing thereafter.
     24. No Enlargement of Employee Rights. The Plan is purely voluntary on the
part of the Company, and the continuance of the Plan shall not be deemed to
constitute a contract between the Company and any Employee, or to be
consideration for or a condition of the employment of any Employee. Nothing
contained in this Plan shall be deemed to give any Employee the right to be
retained in the employ of the Company, its parent, any Subsidiary or a successor
corporation, or to interfere with the right of the Company or any such
corporations to discharge or retire any Employee thereof at any time. No
Employee shall have any right to or interest in options authorized hereunder
prior to the grant of an option to such Employee, and upon such grant he or she
shall have only such rights and interests as are expressly provided herein,
subject, however, to all applicable provisions of the Company’s Articles of
Incorporation, as the same may be amended from time to time.
     25. Information to Participants. The Company shall provide without charge
to each participant in the Plan copies of such annual and periodic reports as
are provided by the Company to its shareholders generally.
     26. Governing Law. To the extent that federal laws do not otherwise
control, the Plan and all determinations made or actions taken pursuant hereto
shall be governed by the laws of the State of California, without regard to the
conflicts of laws rules thereof.
     27. Tax Withholding. If at any time the Company or any Eligible Subsidiary
is required, under applicable laws and regulations, to withhold, or to make any
deduction of, any taxes or take any other action in connection with any exercise
of an option granted hereunder or any disposition

12



--------------------------------------------------------------------------------



 



of shares of Common Stock issued hereunder, the participant must make adequate
provision for the Company’s federal, state or other tax withholding obligations
which arise from such exercise or disposition. The Company or such Eligible
Subsidiary shall have the right to deduct or withhold from the participant’s
compensation the amount necessary for the Company or such Eligible Subsidiary to
meet applicable withholding obligations.
     28. Securities Law Compliance. No shares of Common Stock may be issued upon
the exercise of any option under the Plan until all requirements of applicable
federal, state, foreign or other securities laws with respect to the purchase,
sale and issuance of shares of Common Stock shall have been satisfied. If any
action must be taken because of such requirements, then the purchase, sale and
issuance of shares shall be postponed until such action can reasonably be taken.
Upon request by the Company, an Employee shall deliver to the Company such
information, representations or undertakings as the Company may reasonably
request in order to comply with any registration requirements or exemptions
therefrom of applicable securities laws. The Company may require any securities
so issued to bear a legend, may give its transfer agent instructions, and may
take such other steps as in its judgment are reasonably required to prevent any
violation of applicable securities laws.
* * *

13



--------------------------------------------------------------------------------



 



ATTACHMENT A



AMENDED AND RESTATED
TEKELEC 2005 EMPLOYEE STOCK PURCHASE PLAN
FORM OF
SUBSCRIPTION AGREEMENT
Instructions: Please print or type all information except your signature.
Name:
 
First                                            Middle             
                 Last
Address:
 
Social Security No.: ____ ____ ____ - ____ ____ - ____ ____ ____ ____
Employee No.:                                                     
                                                                      Employment
Start Date:
 
 
ORIGINAL APPLICATION

1.   I hereby elect to participate in the Offering Period specified below under
the Amended and Restated Tekelec 2005 Employee Stock Purchase Plan (the “Plan”)
in accordance with this Subscription Agreement and subject to the terms and
conditions of the Plan.

Offering Period commencing (check one): o August 1, 200___   o February 1,
200___

2.   I hereby authorize Tekelec to make regular payroll deductions, at the rate
indicated below and in accordance with the terms of the Plan, from the total
Compensation (as defined in the Plan) including overtime, bonuses, commissions
and other earnings, if any, paid to me during each Offering Period during which
I remain a participant in the Plan:

         
 
  (circle one)   1%    2%   3%   4%   5%   6%   7%   8%   9%
 
       
 
      10%   11%   12%   13%   14%   15%   of compensation

3.   I understand that payroll deductions at the indicated rate will continue
from Offering Period to Offering Period unless I become ineligible to
participate in the Plan or I file a “Payroll Deduction Authorization Change or
Withdrawal” form provided by the Company.

4.   I understand that the deducted amounts will be applied automatically to the
purchase of shares of Tekelec Common Stock at the end of each six-month Offering
Period unless I elect to cancel my option and withdraw from the Plan by filing a
“Payroll Deduction Authorization Change or Withdrawal” form no later than on the
25th day of the last calendar month during the Offering Period with respect to
which it is to be effective.

5.   I hereby acknowledge that I have received and read a copy of Tekelec’s most
recent Prospectus describing the terms and provisions of the Plan and understand
the information therein and the risks of participating in the Plan.

 



--------------------------------------------------------------------------------



 



6.   Shares purchased for me under the Plan should be issued in the name(s) of:
 
     
 
  7.   I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.   8.   I will promptly (a) notify Tekelec if I have sold, transferred,
gifted or otherwise disposed of any shares purchased for me under the Plan at
any time within two years after the beginning of the six-month Offering Period
during which such shares were purchased or within one year after the end of the
six-month Offering Period in which such shares were purchased and (b) provide
Tekelec with all requested information regarding such transaction.   9.   In the
event of my death before the end of an Offering Period, I hereby designate as my
beneficiary(ies) to receive all payments and shares due me under the Plan:

             
Name: (Please print)
                 
 
  First   Middle   Last
 
                 
Relationship
  Address        
 
                 
 
  City   State   Zip Code
 
           
Name: (Please print)
                 
 
  First   Middle   Last
 
                 
Relationship
  Address        
 
                 
 
  City   State   Zip Code

     
Date:
   
 
   
 
 
Signature of Employee

 
ELECTION NOT TO PARTICIPATE
     I hereby acknowledge receipt of a copy of Tekelec’s most recent Prospectus
which describes the Amended and Restated Tekelec 2005 Employee Stock Purchase
Plan and elect not to participate in the Plan. I understand that my decision not
to participate in the next offering under the Plan will not affect my
eligibility to participate in subsequent offerings under the Plan.

     
Date:
   
 
   
 
 
Signature of Employee

 
(To be completed by Tekelec)

Date Received:                                            Approved by:
                                        

15



--------------------------------------------------------------------------------



 



ATTACHMENT B



AMENDED AND RESTATED
TEKELEC 2005 EMPLOYEE STOCK PURCHASE PLAN
FORM OF
PAYROLL DEDUCTION AUTHORIZATION CHANGE OR WITHDRAWAL
       I am now a participant in the Amended and Restated Tekelec 2005 Employee
Stock Purchase Plan (the “Plan”) and I wish to make the change indicated below
(check one):

         
o
  A.   Change in Payroll Deduction Rate: I hereby authorize the following new
rate of payroll deduction set forth below, effective as of the first payday of
the next Offering Period (such change must be filed with the Company no later
than on the 25th day of the calendar month immediately prior to the start of the
Offering Period with respect to which it is to be effective).

         
 
  (circle one)   1%   2%   3%   4%   5%   6%   7%   8%   9%
 
       
 
      10%   11%   12%   13%   14%   15%   of compensation

         
o
  B.   Withdrawal from Plan and Immediate Cancellation of Option: I hereby elect
to cancel my participation in the Plan effective immediately and to cancel my
option to purchase Tekelec Common Stock under the Plan and request that all
amounts withheld from me through payroll deductions relating to the canceled
option be refunded to me. I understand that cancellation of my option for the
current Offering Period will be effective only if this form is filed with the
Company on or before the 25th day of the last calendar month during the Offering
Period with respect to which it is to be effective. I understand that if I wish
to participate in the Plan following my cancellation and withdrawal from the
Plan, I must re-enroll by filing a new Subscription Agreement with the Company
on or before the 25th day of the calendar month immediately prior to the start
of the Offering Period with respect to which it is to be effective.

         
o
  C.   Withdrawal from Plan without Cancellation of Option in Current Offering
Period. I hereby elect to cancel my participation in the Plan effective as of
the first day of the next Offering Period. However, I request that my previously
authorized payroll deductions continue through the end of the current Offering
Period and that all amounts deducted from my Compensation during the current
Offering Period be applied to the purchase of Tekelec Common Stock pursuant to
the Plan. I understand that if I wish to participate in the Plan following my
cancellation and withdrawal from the Plan, I must re-enroll by filing a new
Subscription Agreement with the Company on or before the 25th day of the
calendar month immediately prior to the start of the Offering Period with
respect to which it is to be effective.

     
Date:                                         
   
 
 
Signature of Employee

                                                     
                                                    Print Name:
                                                             
 
(To be completed by Tekelec)

     Date Received:                                            Approved by:
                                          

 